Citation Nr: 1640053	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968, to include service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was filed in May 2010, a statement of the case was issued in September 2011, and a substantive appeal was received in November 2011.

The Veteran testified at a Board hearing in May 2016; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (IDT) during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101 (26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4). 

The Veteran asserts that he initially sought treatment for asthma in July 1988 while on active duty for training (ACDUTRA) at Vandenberg Air Force Base (AFB) in California.  05/23/2016 VBMS entry, Hearing Testimony at 4-5.  Service personnel records reflect that he had 14 days of ACDUTRA between September 7, 1987 to September 6, 1988.  06/06/2016 VBMS entry, Military Personnel Record.  In order for service connection to be warranted, his asthma would have to have manifested during a period of ACDUTRA.  

The service treatment records on file do not reflect treatment for asthma; however, the Board is concerned that the entirety of the Veteran's service treatment records have not been associated with the virtual record.  Specifically, in June 2016 the Veteran submitted a March 1987 Report of Medical History which is not contained within the service treatment records entry.  06/06/2016 VBMS entry, Medical Treatment Record - Government Facility at 13; 10/23/2013 VBMS entry, STR -Medical.  Thus, the RO should request that the Veteran submit the entirety of his service treatment records in his possession and contact the appropriate repository to ensure that the entirety of the Veteran's active and reserve treatment records are associated with the virtual folder.  

The Veteran testified that while he seeks most of his treatment with Dr. C., he has sought VA treatment, thus such records should be requested.  05/23/2016 VBMS entry, Hearing Testimony at 7.  

While asthma is not reflected in the service treatment records on file, the March 1987 Report of Medical History does reflect hay fever.  With regard to the claimed disability at hand, the medical evidence of record reflects an initial diagnosis of asthma in July 1998 and treatment thereafter.  The July 1998 treatment record reflects that the Veteran had a past history of asthma during his childhood when he used to have frequent episodes of hay fever as well as cough and wheezing at times which was mild.  He was not hospitalized at any time for acute asthmatic attacks.  The episodes of wheezing subsided, but then started again about 20 years back at the age of 33.  He was having 3-4 mild attacks a year which were promptly relieved with bronchodilators.  Many of those attacks followed upper respiratory tract, infection or during the grass, pollen and ragweed season.  He used to be fairly free in the winter time.  He was not taking any asthma medications on a regular basis.  06/24/2010 VBMS entry, Medical Treatment Record-Non-Government Facility.  )

After ensuring that the entirety of the Veteran's service and VA treatment records are on file, afford the Veteran a VA examination to assess whether asthma manifested during a period of ACDUTRA.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repository of records to request any outstanding service treatment records associated with the Veteran's period of active and reserve service.  In particular, please search between September 7, 1987 and September 6, 1988, to specifically include searches covering July 1988 (See Board hearing Tr. at 4-5).

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the Veteran's virtual folder VA treatment records.  

3.  Schedule the Veteran for a VA examination with appropriate expertise in order to ascertain the nature and etiology of his claimed asthma.  It is imperative that the Virtual folders be reviewed in conjunction with the examination so the examiner can become familiar with the pertinent medical history.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

Please state whether asthma at least as likely as not (50 percent or greater probability) had its onset during a period of active service, ACDUTRA, or IDT.  

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

4.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




